IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT NASHVILLE



DAWN LOUISE WADDELL                         )
WILLIAMS,                                   )
                                            )
       Plaintiff/Appellee,                  )      Sumner Chancery No. 89C-244
                                            )
RICHARD DANCE and                           )
FRED C. DANCE,                              )
                                            )
       Plaintiffs/Appellants,               )
                                            )
v.                                          )
                                            )      Appeal No. 01A01-9701-CH-00008
THOMAS WICKLIFF COMER,                      )
Individually and as Trustee, et al.,        )

       Defendants.
                                            )
                                            )
                                                            FILED
                                            )
                                                             January 28, 1998

                                           ORDER           Cecil W. Crowson
                                                          Appellate Court Clerk

       Upon consideration of the petition for rehearing of the Appellants, Richard Dance and

Fred C. Dance, the petition is denied.

       Enter this       day of January, 1998.




                                            HOLLY KIRBY LILLARD, J.



                                            W. FRANK CRAWFORD, P.J., W.S.



                                            ALAN E. HIGHERS, J.